This is an application for a writ of error by Joe Lake and wife, appellees in the Court of Civil Appeals, from a judgment of that court reversing and remanding the cause. In order to show jurisdiction in this court, appellant alleges that the opinion of the Court of Civil Appeals overrules the decision of this court in this case upon a former appeal (82 Tex. 464), and in the case of Redmond v. Gallagher, 64 Tex. 622. We think there is no conflict between the opinion of the Court of Civil Appeals and that in either of the cases cited.
We are without jurisdiction, and the application is therefore dismissed.
Dismissed.
Delivered November 1, 1894. *Page 264